Citation Nr: 1532091	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-06 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel








INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.  The appellant is her adult son.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.


FINDINGS OF FACT

1.  The Veteran was evaluated as totally and permanently disabled as a result of a service-connected disability on September 20, 2000. 

2.  The appellant, who is the Veteran's adult son and who was born on June [redacted], 1982, submitted his initial application for Chapter 35 DEA benefits in August 2013.  

3.  The appellant was not enrolled in or pursuing an educational or training program when the ending date of the eligibility period for Chapter 35 DEA benefits occurred.  


CONCLUSION OF LAW

The criteria for basic eligibility for Chapter 35 DEA benefits have not been met.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3040, 21.3041 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notification to the appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  Here, however, the pertinent facts are not in dispute, and the appellant's claim is being denied solely due to lack of entitlement under the law, as discussed below.  Therefore, there is no additional information or evidence that could be obtained to substantiate the claim, and the VCAA is not applicable.  See Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001)).  

A Veteran's child is generally eligible for DEA benefits beginning on the child's 18th birthday and until the child's 26th birthday.  However, if the Veteran is evaluated as permanently and totally disabled after the child's 18th birthday but before the child's 26th birthday, the ending date for eligibility for DEA benefits is 8 years after the effective date of the Veteran's permanent and total evaluation.   38 C.F.R. §§ 21.3040; 21.3041(a)(2).  The period of eligibility for DEA benefits cannot be extended beyond the child's 31st birthday, except in certain circumstances when the period of eligibility ending date occurs while the child is enrolled in an educational institution.  38 C.F.R. §§ 21.3040(d), 21.3041(g)(2).  

Here, the appellant was born on June [redacted], 1982, and the Veteran was evaluated as totally and permanently disabled as a result of a service-connected disability effective on September 20, 2000.  Because the effective date of the permanent and total evaluation was after the appellant's 18th birthday and before the appellant's 26th birthday, the ending date for the appellant's eligibility for DEA benefits was 8 years after the effective date of the permanent and total evaluation, or September 20, 2008.  The delimiting date for the period of eligibility of September 20, 2008 is not in dispute.  

The appellant submitted his initial application for Chapter 35 DEA benefits in August 2013, which was after his 31st birthday.  Further, there is no evidence or argument by the appellant to show that he was enrolled in or pursuing any program of education or training when the period of eligibility for DEA benefits ended on September 20, 2008.  Thus, an extension of the delimiting date for basic eligibility for DEA benefits is not applicable.  Because the appellant submitted his initial application for DEA benefits after the end of his period of eligibility and after his 31st birthday, and no extension of the delimiting period of eligibility beyond his 31st birthday applies, the appellant does not meet the criteria for basic eligibility for Chapter 35 DEA benefits.  

The Board is sympathetic to the appellant's claim.  The Board acknowledges the appellant's argument that he did not apply for DEA benefits during his period of eligibility because after high school he worked to save up for college, then raised his daughter as a single parent, and then experienced financial hardship and began raising a second child.  However, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Because the disposition in this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for Chapter 35 DEA benefits is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


